SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

453
CA 10-02373
PRESENT: SCUDDER, P.J., SMITH, LINDLEY, GREEN, AND GORSKI, JJ.


THE TRAVELERS INDEMNITY COMPANY, PLAINTIFF,

                      V                                            ORDER

ELLIOTT COMPANY, ELLIOTT TURBOMACHINERY
CO., INC., CERTAIN UNDERWRITERS AT LLOYD’S
LONDON, CERTAIN LONDON MARKET COMPANIES,
DEFENDANTS-RESPONDENTS,
CARRIER CORPORATION, DEFENDANT-APPELLANT,
ET AL., DEFENDANTS.


HANCOCK & ESTABROOK, LLP, SYRACUSE (ALAN J. PIERCE OF COUNSEL), AND
MORGAN, LEWIS & BOCKIUS LLP, NEW YORK CITY, FOR DEFENDANT-APPELLANT.

JONES DAY, PITTSBURGH, PENNSYLVANIA (MICHAEL H. GINSBERG, OF THE
PENNSYLVANIA BAR, ADMITTED PRO HAC VICE, OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS ELLIOTT COMPANY AND ELLIOTT TURBOMACHINERY CO.,
INC.

MENDES & MOUNT, LLP, NEW YORK CITY (ALEXANDER J. MUELLER OF COUNSEL),
AND MCDERMOTT & BRITT, P.C., SYRACUSE, FOR DEFENDANTS-RESPONDENTS
CERTAIN UNDERWRITERS AT LLOYD’S LONDON AND CERTAIN LONDON MARKET
COMPANIES.


     Appeal from an order of the Supreme Court, Onondaga County
(Deborah H. Karalunas, J.), entered December 9, 2009. The order
denied the motion of defendant Carrier Corporation for partial summary
judgment against defendants Elliott Company and Elliott Turbomachinery
Co., Inc.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated at Supreme
Court.




Entered:    April 29, 2011                      Patricia L. Morgan
                                                Clerk of the Court